IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE             FILED
                           JANUARY 1997 SESSION
                                                        October 16, 1997

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

BUD CASH, JR.,                    )    No. 03C01-9607-CC-00271
                                  )
      Appellant                   )
                                  )    BRADLEY COUNTY
V.                                )
                                  )    HON. R. STEVEN BEBB,
STATE OF TENNESSEE,               )    JUDGE
                                  )
      Appellee.                   )    (Post-Conviction)
                                  )
                                  )


For the Appellant:                     For the Appellee:

Douglas A. Trant                       John Knox Walkup
900 S. Gay Street                      Attorney General and Reporter
Suite 1502
Knoxville, TN 37902                    Sandy R. Copous
                                       Assistant Attorney General
                                       450 James Robertson Parkway
                                       Nashville, TN 37243-0493


                                       Jerry N. Estes
                                       District Attorney General

                                       G. Scott Kanavos
                                       Assistant District Attorney
                                       93 N. Ocoee Street
                                       Cleveland, TN 37364




OPINION FILED: ___________________


AFFIRMED


William M. Barker, Judge
                                         OPINION


       The appellant, Bud Cash, Jr., appeals as of right the dismissal by the Bradley

County Criminal Court of his petition for post-conviction relief. On appeal, he

contends that:

       (1) his trial counsel was ineffective for permitting the State to amend the
       indictment without the appellant’s consent;

       (2) his trial counsel was ineffective for not seeking to suppress the
       appellant’s statement;

       (3) two searches conducted of his residence were unconstitutional and
       his counsel was ineffective for failing to move for suppression of the
       evidence obtained from them; and

       (4) his trial counsel was ineffective for failing to object to irrelevant and
       prejudicial evidence.

After a thorough review of the record, including the records from appellant’s previous

two appeals, we conclude that appellant received the effective assistance of counsel.

Accordingly, we affirm the trial court’s denial of post-conviction relief.

                                    I. BACKGROUND

       Appellant was convicted in 1990 by a Bradley County jury of assault with intent

to commit voluntary manslaughter, aggravated assault, and aggravated kidnapping.

The victim was appellant’s then-girlfriend, Linda Hall. The State’s theory was that

appellant severely beat the victim and then confined her in his home for five days

without seeking medical attention. The victim suffered a skull fracture, a stroke as a

result of asphyxiation, permanent brain damage, blunt trauma to the head and

extensive bruising over her entire body. Due to the nature of her head injuries, she

was unable to remember the incident and required prolonged rehabilitation.

       Appellant denied the allegations, explaining that the victim fell out of his van on

a Saturday night after she had been drinking. He testified that she hit her head and

also fell on two other occasions once inside his home. Appellant further described a

disagreement between him and the victim later that evening during which she



                                              2
threatened him with a gun. A struggle ensued and he admitted that he may have

inflicted some of the bruises while acting in self-defense. He testified that she

repeatedly refused medical treatment so he cared for her those five days. The

defense strategy was to portray appellant as a loving man who had thoughtfully cared

for the victim’s injuries and that he had nothing to hide.

         On direct appeal, this Court found that the two assault convictions violated

double jeopardy. State v. Bud Cash, Jr., No. 286 (Tenn. Crim. App. at Knoxville,

January 30, 1992). There was insufficient evidence that two separate assaults had

occurred. Therefore, this Court merged the assault with intent to commit voluntary

manslaughter conviction into the aggravated assault conviction. Slip op. at 22. This

Court further found that it was unclear as to which count of aggravated kidnapping1 the

State had elected and whether the trial court had properly instructed the jury in that

regard. Slip op. at 17. The case was remanded to the trial court to determine the

State’s election and also to hold a new sentencing hearing on the consecutive nature

of the sentences. Slip op. at 26.

         On February 14, 1992, the trial court entered an order intended to be in

accordance with the remand ordered by this Court. The trial court ascertained that the

State had elected aggravated kidnapping with serious bodily injury and further

concluded that the jury was properly instructed on this offense. It reinstated the

aggravated kidnapping conviction and a new sentencing date was set. After

resentencing, appellant appealed the order of the trial court and the consecutive

nature of the sentences.

         On appeal for the second time, this Court held that the trial court issued the

order reinstating the aggravated kidnapping conviction prematurely. State v. Cash,

867 S.W.2d 741, 747 (Tenn. Crim. App. 1993). The order, dated only two weeks after


         1
          Appellant was indicted on two counts of aggravated kidnapping. One count alleged serious
bodily injury as the aggravating circums tance of the offense. The other co unt alleged comm ission of a
felon y durin g the kidn app ing as the a ggra vating circu ms tanc e. W hen read ing th e indic tme nt to th e jury,
the pros ecutor re ferred to th ese as “alternate, n ot two co unts.”

                                                          3
the appellate opinion was released, was entered while the appellant was pursuing

certiorari to the state supreme court.2 Therefore, the trial court was without jurisdiction

to act. Id. Contrary to the trial court’s order, this Court also determined that the State

had elected aggravated kidnapping in the commission of a felony and the jury charge

did not instruct on the elements of this offense. Id at 748. As a result, the aggravated

kidnapping conviction was reversed. Id. Only the aggravated assault conviction

remained against the appellant. He was sentenced to six years for that offense.

         In May of 1993, while serving his sentence, appellant filed a petition for post-

conviction relief attacking the aggravated assault conviction.3 The petition alleged

ineffective assistance of counsel. After the appointment of counsel and an evidentiary

hearing, the trial court determined that appellant’s trial counsel was not ineffective,

finding that in each instance the actions of counsel were informed tactical decisions.

Moreover, the trial court stated, “Mr. Logan has employed his method in this court for

many years and has always been effective as counsel and extremely successful in his

methods.”

                                                II. ANALYSIS

         In reviewing the appellant’s Sixth Amendment claim of ineffective assistance of

counsel, this Court must determine whether the advice given or services rendered by

the attorney are within the range of competence demanded of attorneys in criminal

cases. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To prevail on a claim of

ineffective counsel, an appellant “must show that counsel’s representation fell below

an objective standard of reasonableness” and that this performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687-88, 692, 694, 104 S.Ct. 2052,

2064, 2067-68, 80 L.Ed.2d 674 (1984); Best v. State, 708 S.W.2d 421, 422 (Tenn.

Crim. App. 1985).

         2
             The supreme court denied permission to appeal on May 4, 1992.

         3
         The petition as contained in the technical record is not file-stamped by the clerk of the trial
court. This approximate date is based upon the appellant’s signature on the petition, which was
acc om pan ied by th e dat e of M ay 28, 1993 . W e rely u pon this d ate fo r chr ono logica l purp ose s only.

                                                          4
       The allegations within a petition must be proven by a preponderance of the

evidence. See McBee v. State, 655 S.W.2d 191, 195 (Tenn. Crim. App. 1983). The

most difficult burden on an appellant is demonstrating the prejudice he has suffered by

the alleged error. In order to prevail on that ground, the appellant must show a

reasonable probability that but for counsel’s error the result of the proceeding would

have been different. Strickland, 466 U.S. at 687-88. The inability to prove either

prong of the Strickland test results in failure of the claim. Id at 697.

A. Amendment to Indictment

       Appellant first contends that his counsel was ineffective for permitting the State

to amend Count 2 of the indictment on the day of trial without his consent. The record

reflects that Count 2 charged appellant with the aggravated assault of Linda Hall by

causing serious bodily injury. That count of the indictment originally did not allege that

the offense was committed “willfully, knowingly, or recklessly, under circumstances

manifesting extreme indifference to the value of human life,” as required by the

statute. See Tenn. Code Ann. §39-2-101 (Supp. 1988). Appellant’s counsel filed a

pretrial motion to dismiss the count, alleging it did not state an offense. Although the

trial court overruled the defense motion, the State acknowledged that the necessary

language was missing from the indictment. After a recess, the assistant district

attorney read the indictment to the jury with the necessary language in Count 2.

       Later in the trial transcript, the assistant district attorney clarified for the record

that appellant’s counsel had agreed to allow the State to amend the indictment during

the recess and present it to the jury in its amended form. The record contains no

written agreed order on the amendment, nor was the discussion between the

attorneys documented in the transcript.

       The amendment to the indictment was challenged in the first appeal. While

stating that the record was unclear, this Court nevertheless found the circumstances

surrounding the amendment were sufficient to indicate the appellant’s consent. State



                                               5
v. Bud Cash, Jr., No. 286, slip op. at 12 (Tenn. Crim. App. at Knoxville, January 30,

1992). There was no objection to the assistant district attorney’s reading the amended

indictment to the jury, no objection to the prosecutor’s characterization of the

discussion during the recess, nor an objection to the jury charge which instructed the

jury on the elements of the offense as amended in the indictment. Thus, appellant’s

consent was implicit. Slip op. at 12.

          At the post-conviction hearing, appellant testified that he never consented to

the amendment of the indictment, that counsel never asked him if he consented, nor

did counsel tell him his consent was required.4 Similarly, trial counsel testified that

appellant did not consent to the amendment. However, he stated that he discussed

the amendment with appellant and explained the likelihood of the indictment being

resubmitted to the grand jury if no consent was given.

          Counsel admitted discussing the amendment with the assistant district attorney

during a recess, but denied that he gave any affirmative consent to the amendment.

He believed that the trial court committed reversible error in overruling his motion to

dismiss and that the prosecutor’s method of amending the indictment was inadequate.

Trial counsel explained his earlier silence by expressing his belief that the Rules of

Criminal Procedure required a defendant’s affirmative consent, such as an agreed

order, before an amendment would be valid. Without providing such consent, he was

certain appellant would prevail on appeal of this issue. Trial counsel acknowledged

that his strategy worked against appellant on appeal, but remained steadfast in his

belief.

          It is clear from trial counsel’s testimony that this tactical decision was an

exercise of judgment based upon his interpretation of the rules of procedure.

Tennessee Rule of Criminal Procedure 7(b) permits the amendment of an indictment


          4
         A letter from counsel to appellant dated May 8, 1992, was also introduced at the post-conviction
hearing. With respect to the aggravated assault conviction, it advised appellant of his right to pursue a
post-conviction petition based on ineffective assistance of counsel “to the extent that you did not
authorize a ny agreed ame ndm ent upon the aggr avated a ssault co nviction.”

                                                   6
at any time with the consent of the defendant. W ithout consent, however, the court

may permit amendment before jeopardy attaches only if no additional offense is

thereby charged and no substantial rights of the defendant are prejudiced. Id. It does

not appear that counsel made the decision on a whim or because he was uninformed

about the applicable procedural rules. We must give deference to tactical decisions if

they are informed ones that are the result of adequate preparation. Hellard v. State,

629 S.W.2d 4, 9 (Tenn. 1982) (citations omitted). See also Cooper v. State, 849

S.W.2d 744, 746 (Tenn. 1993). The mere fact that in hindsight the tactic was

detrimental to the appellant is not sufficient to substantiate ineffectiveness. Hellard,

629 S.W.2d at 9.

B. Suppression of Statement

        Secondly, appellant argues that his trial counsel was ineffective for failing to

move for suppression of the statement he gave to law enforcement officials. He

testified that he was not advised of his rights before giving his statement and he also

stated that trial counsel did not discuss these matters with him. He further testified

that immediately prior to being questioned, a detective picked up an ice pick, rolled it

in his hands, and told appellant he was facing thirty years. He was then given a

waiver of rights form to sign. Additionally, appellant claimed one law enforcement

officer testified at the preliminary hearing that he could not remember whether he read

appellant his rights before taking the statement.5

        Trial counsel’s testimony on this issue directly conflicts with appellant’s. He

testified that he and appellant discussed in great detail everything that happened after

law enforcement became involved. Appellant never informed him of any coercion by

authorities. Counsel summed up his belief by saying “Mr. Cash could not sustain by

his own testimony a position that was consistent with a suppression of those



        5
         The transcript from the preliminary hearing is not included in the record before us. Apart from
his own testimony, appellant presented no other evidence of such a statem ent. Therefore, we are
unable to address the veracity of this hearsay allegation.

                                                    7
statements.” Furthermore, appellant’s position all along was that he had nothing to

hide and that he was cooperative with law enforcement.6 Counsel believed a motion

to suppress would undermine such a theory.

        The trial record indicates that after the victim was discovered at the appellant’s

home, appellant was arrested, taken to the police station, and read his rights. He

executed a written waiver of his rights and gave his statement to officers. At trial,

appellant testified consistently with this statement. Appellant’s constitutional rights

were not violated in this regard. The statement was given voluntarily after appellant

had been read his rights. Counsel cannot be faulted for failing to seek suppression

where there were clearly no grounds upon which to pursue such a motion. See

Hellard v. State, 629 S.W.2d 4, 10 (Tenn. 1982) (finding it was a justifiable decision to

not seek suppression of alibi statement where it was clearly admissable).

        Although the appellant testified to different circumstances at the post-conviction

hearing, the trial court’s ruling implicitly accredits counsel’s testimony. Upon review,

this Court cannot re-weigh or re-evaluate the evidence. We give deference to

questions about the credibility of the witnesses, the weight and value to be given their

testimony, and the factual issues raised by the evidence as they are resolved by the

trial court. Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990). Appellant

has failed to prove this allegation by a preponderance of the evidence.

C. Suppression of Evidence

        Next, appellant contends that two searches of his residence were

unconstitutional and that his counsel was ineffective for failing to seek suppression of

the evidence obtained during the searches. He alleges that a flashlight and a cash

register receipt were outside the scope of the search warrant and were not evidence

of a crime. In addition, appellant contends the information in the affidavit supporting

the second search warrant was stale and failed to constitute probable cause.


        6
          Proof at trial, including the appellant’s testimony, reflected that when police came to his house
inquiring ab out the victim , he imm ediately told them she wa s there a nd invited the m in to s ee her.

                                                     8
According to appellant, there was no tactical reason for failing to move for

suppression.

       Several hours after discovering the victim in serious medical condition in the

appellant’s home, authorities sought a search warrant for the residence. They

obtained a warrant authorizing a search of the premises for “evidence of a crime.”

The evidence seized during this search and admitted at trial included a flashlight,

blouse, pants, bra and panties belonging to the victim, and a cash register receipt from

a Red Food Store.

       The second search warrant was obtained almost three weeks later. On

June 15, 1989, officials went to appellant’s residence with a warrant seeking only one

item: an athlete’s “protection cup.” The record reflects that appellant was home when

officers arrived. Upon informing appellant of their purpose, he retrieved the item and

voluntarily turned it over to the officials.

       It is important to note that the validity of the search warrants and the

constitutionality of the searches are not issues before us. These issues were not

raised on direct appeal and must be considered waived. See Tenn. Code Ann. §40-

30-112(b)(1) (repealed 1995); House v. State, 911 S.W.2d 705, 714 (Tenn. 1995),

cert. denied ___ U.S. ___, 116 S.Ct. 1685,134 L.Ed.2d 787 (1996). Appellant has not

alleged that counsel was ineffective for failing to raise these issues on appeal. As a

result, we determine only the issue of counsel’s ineffectiveness in failing to seek

suppression of the evidence.

       Trial counsel testified at the post-conviction hearing that he felt a motion to

suppress the evidence was inappropriate. After he and appellant discussed the

circumstances surrounding the searches, counsel believed appellant had basically

consented in each instance. Once again, he emphasized that appellant’s cooperation

was in keeping with the defense theory. This was further exemplified by appellant’s

voluntary relinquishment of the only item sought in the second warrant.



                                               9
        Considering this testimony and the trial record, it appears that the decision not

to contest either search was an informed decision. Counsel discussed the

circumstances of each search with the appellant and concluded that appellant had

consented to each. Moreover, counsel was convinced that appellant’s defense would

be bolstered if the jury believed he had cooperated fully with the investigation. A

motion to suppress the evidence would have been inconsistent with that defense.

Strategic choices made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable. Strickland v. Washington, 466 U.S.

668, 690, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Hence, we grant deference to

counsel’s tactical decision. Moreover, appellant failed to show that any of the

evidence introduced from either search was prejudicial in the sense that the outcome

of the trial would have been different. Id at 694.

        Appellant also alleges that the second search warrant contained a false

statement by law enforcement which provided sufficient grounds for counsel to seek

suppression of the evidence. See Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674,

57 L.Ed.2d 667 (1978). The affidavit supporting the second warrant stated that the

protection cup had been observed during the first search, but it “was of no interest at

that time.” Appellant alleges that this is a false statement and that counsel was

ineffective for failing to pursue suppression on this ground.

        Counsel testified that he recognized the potential Franks issue in the affidavit.

However, he disagreed that this singular issue was sufficient to support a motion to

suppress. Moreover, he stated that he decided not to pursue suppression of the cup

because it was not credible evidence of a crime7 and that it was indicative of the

weaknesses in the State’s case against appellant, which was primarily circumstantial.

We do not question counsel’s strategical decision.



        7
          The State’s medical expert suggested that the protection cup may have been placed over the
victim’s nose and mouth during the assault. However, the cup apparently had holes throughout and
would ha ve been difficult to facilitate a sphyxiation .

                                                 10
D. Failure to Object

       Appellant’s final argument is that counsel was ineffective for failing to object to

prejudicial and irrelevant evidence. He lists eighteen specific instances which

occurred during the trial. After considering each one, we conclude that appellant is

unable to satisfy both prongs of the Strickland test on any of the alleged errors.

       We first note that in appellant’s brief, he fails to explain the basis for the

objection in each instance. He merely lists the evidence or testimony to which an

objection should have been lodged, but neglects to say why the evidence was

inadmissible. Such conclusory statements without articulated reasons in support

generally waives our consideration of an issue. Tenn. Ct. Crim. App. R. 10(6); Tenn.

R. App. P. 27(a)(7). Nevertheless, we will address each one briefly.

       Counsel did not object to the introduction of the protection cup or an oxygen

mask which the State used during trial. He stated that the State’s inability to

conclusively demonstrate that these items were used to commit the offense indicated

the weakness of the State’s theory and was not prejudicial to appellant. We grant

deference to this tactical decision. Similarly, the State’s questioning of one expert

witness about the oxygen mask was not prejudicial. Neither do we find the failure to

object to a flashlight or the clothing of the victim, both found in appellant’s residence

and legally seized, ineffective. The clothing was not prejudicial because appellant

never disputed that the victim was at his home. As to the flashlight, the State was

unable to connect it to the assault. Therefore, it was not prejudicial to appellant.

       Pictures of a garbage can containing beer cans found inside the appellant’s

home were also introduced without objection. Counsel stated that no objection was

warranted. The proof at trial, including the appellant’s testimony, reflected that on the

night of the alleged incident both appellant and the victim had been drinking. In this

context, we do not believe the picture was prejudicial.




                                             11
       No prejudice arose from the failure to object to alleged hearsay testimony about

what the victim was wearing on the night of the incident and her failure to report to

work. Appellant did not dispute what the victim was wearing and he admitted calling

the victim’s workplace to report that she would be unable to work.

       An objection to the introduction of a picture of the victim and appellant taken

the night of the incident was unnecessary. Appellant testified that he and the victim

visited the VFW club that night where the picture was taken. Two brief comments

made by the district attorney during examination of the witnesses were not prejudicial.

       Testimony that appellant’s telephone was unplugged when officers arrived at

his home presented no basis for objection. It was not hearsay as the witness

observed this firsthand. Neither do we understand how it was prejudicial to appellant.

Merely because appellant vouched a contrary position did not make the matter

objectionable. Testimony about the victim’s personal life, including her previous

marriage, custody of children, and her personal habits was not prejudicial because it

did not implicate appellant.

       Some expert testimony reflected that the victim may have been asphyxiated or

strangled. It appears that such testimony was improper because the State dismissed

the count of the indictment alleging aggravated assault by strangulation.

Nevertheless, we cannot say that counsel’s failure to object to one aspect of testimony

throughout the course of a two day trial rose to the level of ineffectiveness. The

standards employed for determining ineffectiveness do not require perfect

representation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982).

       Finally, the State questioned one witness about appellant’s drinking habits and

whether he became violent when drinking. The record reflects that this witness was

called by the defense to attest to appellant’s reputation for truthfulness and honesty in

the community. It appears that the State’s question was improper under the Rules of

Evidence. See Tenn. R. Evid. 404 and 608. Regardless, the information was not



                                           12
prejudicial to appellant. The witness responded that she had never seen appellant

violent when he drank alcohol.

       Appellant also contends that counsel was ineffective for failing to request a

hearing on the admissibility of photographs of the victim offered by the State. He

stated at the post-conviction hearing that counsel never discussed this issue with him

and counsel did not object to the introduction of any photographs of the victim.

       Counsel testified that he had a meeting “off the record” with the trial court

regarding the pictures. He characterized this as a “mini Banks hearing.” See State v.

Banks, 564 S.W.2d 947 (Tenn. 1978). He remembered that the trial court excluded

two pictures. Counsel admitted that he should have ensured the Banks discussion

was on the record. However, counsel did not believe this prejudiced appellant.

Although the pictures were prejudicial to the defense, counsel said that exclusion was

unlikely because their probative value was too great.

       We agree with counsel’s evaluation of the photos. Our review of the photos

indicates the high probative value of the pictures. They were indeed essential to the

State’s case, especially since the victim had no recollection of the events and could

not testify about her injuries. Although it would have been preferable for counsel to

ensure the record reflected that he took the necessary measures to prevent

admissibility, we cannot say this would have altered the outcome of the trial.

                                     CONCLUSION

       The record fully supports the trial court’s determination that counsel was not

ineffective. Our review indicates that trial counsel made many difficult tactical

decisions in appellant’s case and we conclude that his performance was well within

the range of competence demanded of attorneys in criminal cases. We are mindful

that

       no two lawyers will make the same tactical decisions; each will utilize his
       own traits of personality, knowledge, and experience to convince the
       jury. Though all lawyers will try a lawsuit in a different way, this does not



                                            13
       necessarily mean that any of them would try it the wrong way. There are
       no standard procedures for trial lawyers.

Hellard v. State, 629 S.W.2d 4, 12 (Tenn. 1982). Appellant is not entitled to post-

conviction relief.



                                                _______________________________
                                                William M. Barker, Judge



____________________________
Gary R. Wade, Judge



____________________________
Joseph M. Tipton, Judge




                                          14